Citation Nr: 9902436	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
January 1953 to January 1955.


REMAND

In this case, in an April 1997 rating decision, the RO denied 
the veterans claim of entitlement to service connection for 
high blood pressure.  At present, the veterans case is 
before the Board for appellate review.

Upon a preliminary review of the case, the Board notes that, 
during his October 1997 appeal hearing before a hearing 
officer, the veteran testified he is currently receiving 
treatment for his high blood pressure at a VA Medical Center 
(VAMC) in Bonham.  However, the Board finds the claims folder 
is devoid of the veterans records relating to his treatment 
at this facility.

In addition, the Board notes that the record includes a May 
1997 letter from Virgil O. Smith, D.O., indicating he had 
treated the veteran for his claimed high blood pressure since 
1963.  However, the evidence of record does not include the 
medical records from Dr. Smith.  As the Board deems that any 
such records would be necessary for appellate review, the RO 
should ascertain whether such records exist and, if so, 
incorporate them into the veterans file.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran to 
complete VA Form 21-4142, 
Authorization for the Release of 
Information, regarding Dr. Smiths 
records.  

2. Once the necessary authorization is 
received from the veteran, the RO 
should contact Dr. Smith, and request 
that he submit copies of all records 
of his treatment of the veteran since 
1963.  All records subsequently 
received should be made a permanent 
part of the appellate record.  
Conversely, if Dr. Smiths response 
is negative, documentation to that 
effect should be placed in the 
veterans claims folder.

3.	The RO should contact the veteran and obtain information with respect to his dates of treatment for his high blood pressure at the Bonham VAMC.  Subsequently, the RO 
should attempt to obtain these 
treatment records.  If the search for 
these records has negative results, 
the claims file must be properly 
documented with information obtained 
from the VA facility indicating that 
these records were not available.

4.	After completion of the above development, the RO should readjudicate the veterans claim in light of any additional evidence.  If the determination remains adverse to 
the veteran, he should be furnished 
with a Supplemental Statement of the 
Case and be afforded an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to 

the ultimate disposition in this case.  No action is required 
of the veteran until he is notified by the RO.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
